UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4125 South 6000 West, West Valley City, Utah 84128 (Address of principal executive offices, including zip code) (801) 963-5112 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 16, 2013, issuer had 4,020,491,910 outstanding shares of common stock, par value $0.001. 1 CIRTRAN CORPORATION FORM 10-Q For the Quarterly Period Ended June 30, 2013 INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 23 PART II – OTHER INFORMATION Item 1 Legal Proceedings 23 Item 5 Other Information 23 Item 6 Exhibits 24 Signatures 25 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 46,066 $ 7,883 Trade accounts receivable, net of allowance for doubtful accounts of $832,093 and $832,093, respectively 407,772 162,468 Inventory, net of reserve of $2,255,795 and $2,256,399, respectively 52,584 98,343 Other 281,036 7,866 Total current assets 787,458 276,560 Investment in securities, at cost 300,000 300,000 Long-term receivable, net of allowance of $1,582,895 - - Property and equipment, net 59,036 86,034 Other assets 128,986 224,488 Total assets $ 1,275,480 $ 887,082 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Checks written in excess of bank balance $ - $ 17,118 Accounts payable 4,635,523 4,681,114 Related-party payable 1,077,914 955,656 Short-term advances payable 2,892,814 3,088,945 Accrued liabilities 1,697,485 2,445,167 Accrued payroll and compensation expense 2,823,867 2,599,533 Accrued interest 1,834,768 2,417,834 Deferred revenue 3,004,850 2,984,119 Derivative liability 360,340 829,090 Convertible debenture 2,699,228 3,132,855 Refundable customer deposits 200,000 200,201 Current maturities of long-term debt 247,835 236,585 Current liabilities to non-controlling interest holders 2,849,079 2,570,000 Note payable to stockholders and members 251,833 576,833 Total current liabilities 24,575,536 26,735,050 Total liabilities 24,575,536 26,735,050 Stockholders' deficit CirTran Corporation stockholders' deficit: Common stock, par value $0.001; authorized 4,500,000,000 shares; issued and outstanding shares: 3,686,791,910 and 2,541,502,289 3,686,792 2,541,502 Additional paid-in capital 29,591,580 29,451,824 Subscription receivable (17,000) (17,000) Accumulated deficit (48,089,198) (48,514,796) Total CirTran Corporation and subsidiaries stockholders' deficit (14,827,826) (16,538,470) Non-controlling interest (8,472,230) (9,309,498) Total stockholders' deficit (23,300,056) (25,847,968) Total liabilities and stockholders' deficit $ 1,275,480 $ 887,082 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Six months ended June 30, June 30, Net sales $ 1,096,691 $ 315,755 $ 1,964,843 $ 934,455 Cost of sales (195,953) (8,814) (430,468) (246,964) Royalty expense - (5,011) (37,494) (526,015) Gross profit 900,738 301,930 1,496,881 161,476 Operating expenses Selling, general and administrative expenses 818,704 672,868 1,652,156 1,411,347 Non-cash compensation expense 1,000 19,183 30,872 39,080 Total operating expenses 819,704 692,051 1,683,028 1,450,427 Income (loss) from operations 81,034 (390,121) (186,147) (1,288,951) Other income (expense) Interest expense (156,115) (282,441) (365,610) (538,102) Gain on settlement of debt 1,405,205 - 1,443,557 - Gain (loss) on derivative valuation 365,222 (32,925) 371,066 (166,530) Total other income (expense), net 1,614,312 (315,366) 1,449,013 (704,632) Net income (loss) 1,695,346 (705,487) 1,262,866 (1,993,583) Net loss (income) attributable to non-controlling interest (1,164,172) 115,970 (837,268) 269,940 Net income (loss) attributable to CirTran Corporation and subsidiaries $ 531,174 $ (589,517) $ 425,598 $ (1,723,643) Basic and diluted income (loss) per common share $ 0.00 $ (0.00) $ 0.00 $ (0.00) Basic and diluted weighted-average common shares outstanding 3,393,814,977 1,881,061,840 3,122,082,670 1,863,764,859 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from operating activities Net income (loss) $ 1,262,866 $ (1,993,583) Adjustments to reconcile net income (loss) to net cash provided (used) in operating activities: Depreciation and amortization 26,998 49,845 Inventory reserves (604) - Issuance of warrants and settlements - 39,183 Change in valuation of derivative (371,066) 166,531 Current liabilities to non-controlling interest holders - 181,090 Gain on settlement of debt (1,443,557) - Non-cash compensation expense 30,872 39,080 Changes in assets and liabilities: Trade accounts receivable (245,304) (128,233) Inventory 46,363 173,359 Other current assets (273,170) 19,607 Other assets 95,502 (19,259) Accounts payable 18,509 516,087 Related-party payable 122,258 66,118 Accrued liabilities 90,808 (85,394) Accrued payroll and compensation expense 242,334 - Refundable customer deposits (201) - Accrued interest 392,609 - Deferred revenue 20,731 975,038 Net cash provided by (used in) operating activities 15,948 (531) Cash flows from financing activities Proceeds from notes payable - 25,000 Checks written in excess of bank balance (17,118) (158,149) Proceeds from non-controlling interest 279,079 - Proceeds from short-term advances 243,057 206,700 Payments on convertible debenture accrued interest (64,395) (100,000) Payments on short-term advances (418,388) (146,800) Net cash provided by (used in) financing activities 22,235 (173,249) Net increase (decrease) in cash and cash equivalents 38,183 (173,780) Cash and cash equivalents at beginning of period 7,883 173,780 Cash and cash equivalents at end of period $ 46,066 $ - Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 64,395 $ 100,000 Noncash investing and financing activities: Debt and accrued liabilities converted to equity $ 1,204,362 $ 55,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 CIRTRAN CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of CirTran Corporation and its subsidiaries (the “Company”). These financial statements have been prepared in accordance with Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. These statements should be read in conjunction with the Company’s annual financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In particular, the Company’s significant accounting policies were presented as Note 2 to the consolidated financial statements in that Annual Report. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed consolidated financial statements for the six months ended June 30, 2013, are not necessarily indicative of the results that may be expected for the 12 months ending December 31, 2013. NOTE 2 - REALIZATION OF ASSETS The accompanying condensed consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern. The Company had a net income of $1,262,866 and a net loss of $1,993,583 for the six months ended June 30, 2013 and 2012, respectively. As of June 30, 2013, the Company had an accumulated deficit of $48,089,198. In addition, the Company provided cash by operations in the amount of $15,948 during the six months ended June 30, 2013, and used cash in operations in the amount of $531 during the six months ended June 30, 2012. The Company also had a negative working capital balance of $23,788,078 as of June 30, 2013, and $26,458,490 as of December 31, 2012. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue energy drink distribution, its principal source of revenue, is subject to interruption or termination because of ongoing disputes respecting the status of the Play Beverages, LLC, or PlayBev, license to market Playboy-licensed energy drinks. The Company is continuing its suit against Playboy Enterprises, Inc., or Playboy, in Illinois in an effort to enjoin Playboy’s termination of the license so the Company will be able to continue its beverage distribution segment. If the Playboy licensing dispute is not resolved satisfactorily through a negotiated settlement or litigation in such proceeding, PlayBev would be required to terminate its beverage distribution activities, which are currently the principal source of the Company’s revenues.
